Exhibit 10.101

January 4, 2007

David Packer

Re: Promotion to Senior Vice President, Field Operations

Dear Dave,

On behalf of Borland Software Corporation (“Borland”), I am pleased to promote
you to the position of Senior Vice President of Worldwide Field Operations
reporting to me.

In consideration for your service to Borland, you will be paid a base salary of
$11,538.46 every two weeks (which equals $300,000 per year), less applicable
taxes and other withholdings in accordance with Borland’s standard payroll
practices. You will be eligible for the Incentive Compensation Program (ICP)
specific to the senior management team your annual ICP target will be 100% of
your base salary, based on the attainment of corporate and individual
objectives. In addition, you will be eligible to participate in various Borland
fringe benefit plans, including: Group Health Insurance, Flexible Spending
Accounts, 401(k) Savings Plan, Employee Stock Purchase Plan. Borland reserves
the right to modify employee benefit plans and policies, as it deems necessary.

Subject to the approval of the Board of Directors of Borland, the Compensation
Committee of the Board of Directors, or an Executive Option Committee acting by
delegation of authority from the Compensation Committee of the Board of
Directors, you will be granted an option to purchase 160,000 shares of Borland
common stock under Borland’s Stock Plans at an exercise price equal to the fair
market value of that stock on your option grant date. This option will vest over
a period of four years, with  1/4 of the number of shares vesting one year
following your Start Date and 1/48 of the shares vesting monthly thereafter,
until all shares are vested; provided however all shares will be subject to
acceleration in the event of a change of control of Borland and you are
terminated without cause in connection therewith. The option will be subject to
the terms and conditions of the Borland Stock Option Plan and related standard
form of stock option agreement and stock acceleration addendum, which you will
be required to sign as a condition of receiving the option.

You shall be eligible for severance benefits in accordance with the attached
Addendum to Employment Offer Letter for Severance Benefits, which you will be
required to sign as a condition of receiving the benefits.

Your employment with Borland is “at will”; it is for no specified term, and may
be terminated by you or Borland at any time, with or without cause or advance
notice. Any contrary representations that



--------------------------------------------------------------------------------

may have been made to you are superseded by this offer. This is the full and
complete agreement between you and Borland on this term. Although your job
duties, title, compensation and benefits, as well as Borland’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and Borland’s Chief Executive Officer.

 

Sincerely, Borland Software Corporation By:  

/s/ Tod Nielsen

  Tod Nielsen   President and Chief Executive Officer

I have read the above employment promotion letter and accept the terms and
conditions set forth in this letter.

 

Date: January     , 2007  

 

  David Packer